Conviction for possessing intoxicating liquor for purposes of sale; punishment, one year in the penitentiary.
The motion for new trial in this case was overruled September 30, 1929, at which time an order was made granting appellant ninety days in which to file statement of facts and bills of exception. The statement of facts in this case appears to have been filed January 7, 1930. Manifestly same was filed too late. There are no bills of exception in the record. The indictment, the charge of the court, the judgment and sentence appear regular.
No error appearing, the judgment will be affirmed.
Affirmed.
HAWKINS, J., absent.